Exhibit 99.1 Ruud Spoor joins Playlogic Entertainment, Inc. as Director PRESS RELEASE Amsterdam / New York, 30thof June, 2008 - Playlogic Entertainment, Inc. (Nasdaq OTC: PLGC.OB) announced that Ruud Spoor joined the company as non-executive Director, effective the 23rd of June. 2008. Spoor is director at BL Capital B.V., Mr. Spoor will serve as the fourth non-executive director on the Board of Playlogic Entertainment, Inc. in addition to Chairman Willy Simon, Erik van Emden and George Calhoun. Executive board member is CEO/President Willem M. Smit. Since 2007, Mr. Spoor has been the director of BL Capital B.V., an investment firm located in ‘s Hertogenbosch, the Netherlands. Prior to BL Capital, Mr. Spoor was Commercial Director Corporate Clients of ABN-AMRO in the Netherlands. Spoor also currently serves as a director or as a member of the supervisory board in several Dutch companies. Willy Simon, Playlogic’s Chairman, said, “We are very pleased that Mr. Ruud Spoor joins the Board of Playlogic International at the next step of its growth. He adds significant financial and business experience, as well asaccess to the Dutch Investors community”. Ruud Spoor said, “I am excited to join the Board of Playlogic and help the company to manage its growth and visibility in a very dynamic market.” ABOUT PLAYLOGIC: Playlogic Entertainment, Inc. is an independent worldwide publisher of entertainment software for consoles, PCs, handhelds, mobile devices, and other digital media.
